Per Curiam:

Examinados los autos, analizada cuidadosamente la prueba que consta en los mismos, estudiadas todas las cuestiones planteadas por las partes en este recurso y vistas las disposiciones de ley y la jurisprudencia aplicables, este Tribunal concluye que son correctas las resoluciones *513dictadas en este caso por la Comisión Industrial de Puerto Rico el 26 de marzo y el 13 de junio de 1956. La evidencia que tuvo ante sí la Comisión Industrial y muy especialmente el testimonio pericial de los Doctores Gabriel Oliver, Donald F. Babbs, Jacobo Simonet y H. Vázquez Milán, así como los informes microscópicos y macroscópicos del médico que prac-ticó la autopsia, demuestran que en este caso la muerte no se debió a un accidente compensable bajo la Ley núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. secs. 1 y siguientes. En primer lugar, tomando en cuenta todas las circunstancias del caso, no se probó relación causal alguna entre la muerte por desfallecimiento del corazón del obrero Fernando Camacho y el accidente que sufrió varios días antes de su trabajo. En segundo lugar, tampoco se probó en este caso un “esfuerzo extraordinario” que justifique considerar la muerte como un accidente compensable. El “esfuerzo ex-traordinario” no depende de una comparación entre la labor que el obrero acostumbraba ejecutar y el esfuerzo por él rea-lizado momentos antes de morir. Basta que la labor del obrero exija una actividad física intensa para que dicho es-fuerzo se considere extraordinario, si también se demuestra que el mismo produjo el colapso cardíaco. Pero aplicando dicho criterio a este caso, la prueba que desfiló ante la Comi-sión Industrial demostró a nuestro juicio que la muerte del obrero Fernando Camacho no se debió a un “esfuerzo extra-ordinario”. Véase Rivera v. Comisión Industrial, 79 D.P.R. 386 (1956). Cf. Atiles v. Comisión Industrial, resuelto Per Curiam el 28 de junio de 1956 y Toledo v. Comisión Industrial, resuelto Per Curiam el 22 de enero de 1957; Masse v. James H. Robinson Co., 92 N.E.2d 56 (N. Y., 1950); Burris v. Lewis, 141 N.E.2d 424 (N. Y., 1957); 1 Larson, Workmen’s Compensation Law, secs. 38.30 y siguientes, 38.64 y siguien-tes. Por último, tampoco procedería conceder compensación en este caso a base de la regla del esfuerzo corriente expuesta en la opinión concurrente en Rivera v. Comisión Industrial, *514supra, 387 y siguientes. Cf. Boas, Cardiac Injury Resulting from Effort or Trauma (1955); Texon, Heart Disease and Industry (1954); Master, Cardiac Emergencies and Heart Failure (1955).

Siendo ello así, deben confirmarse las resoluciones re-curridas.